                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL


Case No.     2:19-cv-10393-AB (SHK)                             Date: January 15, 2020

Title: Michelle A. Bertone v. Andrew Saul



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                    Not Reported
               Deputy Clerk                                     Court Reporter


    Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
               None Present                                      None Present


Proceedings:     ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED



       On December 9, 2019, Plaintiff filed a Complaint seeking judicial review of a
decision of the Commissioner of Social Security. Electronic Case Filing Number
(“ECF No.”) 1, Compl. On December 11, 2019, the Court issued its Case
Management Order (“CMO”) in which, Plaintiff was ordered to file proofs of service
within thirty (30) days after the filing of the CMO. ECF No. 8, CMO. Thus,
Plaintiff’s proofs of service were due on January 10, 2020. The CMO warned
Plaintiff that failure to comply may result in dismissal of the case. Id. To date,
Plaintiff has not filed the proofs of service with the Court.

      Accordingly, Plaintiff is ordered to show cause why this case should not be
dismissed for failure to prosecute and follow Court orders by no later than January
22, 2020. Filing the proof of service by January 22, 2020, shall be deemed compliant
with this Order to Show Cause.

IT IS SO ORDERED




 Page 1                             CIVIL MINUTES—GENERAL          Initials of Deputy Clerk: DC
